 Case 19-50680        Doc 41     Filed 09/24/19     Entered 09/24/19 08:39:02        Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION


IN RE:                                                               CHAPTER 13

DANIEL THOMAS GUILFOILE,                                             CASE NO. 19-50680

         Debtor.                                                     September 24, 2019


                         APPEARANCE AND REQUEST FOR NOTICE

         The undersigned hereby enters its appearance for U.S. Bank National Association, as

Trustee for Asset Backed Securities Corporation Home Equity Loan Trust 2004-HE6, Asset Backed

Pass-Through Certificates, Series 2004-HE6, a creditor and party in interest in the above estate and,

pursuant to Bankruptcy Rules 2002 and 9007, requests that all notices given or required to be given

in the above- captioned case be served upon the undersigned at the address set forth below.

         The foregoing request includes not only notices and papers referred to in the Bankruptcy

Rules specified above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleading, request, complaint or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by hand delivery, mail delivery, telephone,

telegraph, telex or otherwise, which affects the debtor or the property of the Debtor.

Dated: September 24, 2019                         By:   /s/
                                                        Linda St. Pierre, Esq.
                                                        McCalla Raymer Leibert Pierce, LLC
                                                        50 Weston Street, Hartford, CT 06120
                                                        (860) 808-0606
                                                        Federal Bar No. CT22287
 Case 19-50680      Doc 41    Filed 09/24/19     Entered 09/24/19 08:39:02       Page 2 of 2




                                      CERTIFICATION

      I hereby certify that a copy of the foregoing was served via first class, postage prepaid
U.S. mail and/or via ECF e-mail this twenty-fourth day of September, 2019 to:

Daniel Thomas Guilfoile
60 Rowland Road
Fairfield, CT 06824
(Debtor)

Daniel Thomas Guilfoile
60 Rowland Road
Fairfield, CT 06824
(Debtor's Attorney)

Roberta Napolitano
10 Columbus Boulevard
6th Floor
Hartford, CT 06106
(Trustee)

U. S. Trustee
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510


Dated: September 24, 2019                      By:   /s/
                                                     Linda St. Pierre, Esq.
                                                     McCalla Raymer Leibert Pierce, LLC
                                                     50 Weston Street, Hartford, CT 06120
                                                     (860) 808-0606
                                                     Federal Bar No. CT22287
